Citation Nr: 0944344	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1970 to August 1976.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) which implemented 
an October 2006 Board decision that granted service 
connection for PTSD, and assigned a 30 percent rating, 
effective February 25, 2000.  


FINDINGS OF FACT

1. Prior to September 14, 2005, the Veteran's PTSD was 
manifested by symptoms productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; occupational and social 
impairment with reduced reliability and productivity due to 
PTSD symptoms was not shown.

2. From September 14, 2005, the Veteran's PTSD is shown to 
have been manifested by symptoms such as 
flattened/constricted affect, panic attacks, impairment of 
short-term memory, and disturbances of motivation and mood 
productive of occupational and social impairment with reduced 
reliability and productivity; PTSD symptoms productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood are not shown.


CONCLUSION OF LAW

The Veteran's PTSD warrants "staged" ratings of 30 percent 
prior to September 14, 2005 and 50 percent from that date.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2008 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
and a January 2008 supplemental SOC readjudicated the matter 
after the appellant and his representative responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record.  He has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream issues").
  
The Veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for VA examinations in 
September 2005 and in April 2009.  The  Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B. Factual Background

A February 2000 letter from M. T., MFT states that she had 
been treating the Veteran since December 1999 on an 
outpatient basis for "combat-related symptoms" of PTSD 
including: sleeplessness, combat nightmares, night sweats, 
dissociation, social isolation, and avoidance of public 
places. 

A June 2000 letter from M. T. states that the Veteran 
exhibited PTSD symptoms of extreme hyper vigilance, noticing 
unexpected sounds, losing his train of thought, walking the 
perimeter of his land at night, having little sleep, and 
experiencing nightmares/night sweats.  He was also socially 
isolated, avoiding public places and crowds.

A December 2001 letter from M. T. states that she treated the 
Veteran from December 1999 through March 2001 during which 
time his PTSD was manifested by symptoms of: sleeplessness, 
combat nightmares, night sweats, social isolation, 
depression, and avoidance of public places and authority.  He 
reported daily use of alcohol to self-medicate.  He was 
fearful of social contact, had few friends, and indicated 
that if it was not for his kids he would have "completely 
lost it."  M. T. stated that the Veteran continued to show 
symptoms of anxiousness, depression, and vigilance. 

On September 14, 2005 VA examination the Veteran reported 
that he could not relate to people, could not stay in crowds, 
felt irritated, had intrusive memories about Vietnam, and 
slept poorly.  He tended to patrol his perimeter at night, 
and helicopter noises gave him the chills. The examiner noted 
that the Veteran generally felt numb emotionally, appeared to 
have a constricted range of affect, and was soft spoken, 
appearing tense and depressed.  He denied suicidal ideation 
or intent.  He almost never smiled and his affect was quite 
flat.  He had felt alone and isolated until he connected with 
other veterans and became involved with VA.  The Veteran was 
casually dressed, well groomed, and oriented as to person, 
place, and time.  It was also noted that the Veteran's 
experiences in Vietnam caused recurrent intrusive bad 
memories, avoidance of triggers, physiological numbing, a 
chronic state of hypervigilance, as well as accompanying 
disillusionment and depression.  PTSD, dysthymia, and alcohol 
dependence in remission were diagnosed.   

In his June 2007 notice of disagreement the Veteran stated 
that he is unable to work around others and could advance at 
his company, but has chosen to stay in the same position as 
he can remain isolated throughout the day without contact 
from other employees and only very brief supervisor contact.  
He also stated he has difficulty establishing and maintaining 
relationships; he is only close with his wife and children.  
He described inappropriate emotional responses, being either 
overly emotional or having no emotional response to certain 
situations, as well as being depressed every day. 

On April 2009 VA examination the diagnoses were PTSD and 
schizoid traits.  The Veteran's affect was constricted, his 
mood was depressed, and his voice was soft or whispered, 
slow.  He was oriented as to time, person, and place.  He was 
clean, neatly groomed, and appropriately dressed.  He was 
easily distracted but able to do Serial 7's.  He had sleep 
onset and sleep maintenance insomnia every night with some 
bad dreams.  He had persistent re-experiencing of the 
[stressor event] trauma through recurrent and intrusive 
recollections, dreams, and exposure to internal and external 
cues that symbolize the traumatic event.  He had difficulty 
concentrating, and symptoms of hypervigilance.  He denied 
suicidal or homicidal thoughts.  The examiner indicated a 
positive response for panic attacks noting that the Veteran 
had anxiety associated with crowds, big buildings, traffic, 
and helicopter sounds.  The Veteran's recent memory was noted 
to be mildly impaired.  He had numbing of general 
responsiveness with diminished interest in participation in 
significant activities, feeling of detachment or estrangement 
from others, and restricted range of affect.  He maintained 
employment for more than 20 years as an electronics 
technician and missed work for less than one week in the 
previous 12 month period.  The examiner noted that the 
Veteran works by himself in an isolated repair bay and his 
PTSD symptoms result in an increased need for social 
isolation.  PTSD symptoms did not result in deficiencies in 
the Veteran's judgment, thinking, family relations, work, 
mood, or school.  The examiner noted that there was reduced 
reliability and productivity due to PTSD symptoms in that the 
Veteran's "job advancement options are limited due to his 
need for social isolation."  He had difficulty relating to 
his children and non-veterans due to his PTSD although he had 
met some new veteran friends in recent years. 

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A 30 percent rating for PTSD is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9411
 
To warrant a 50 percent rating, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a). The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances. 38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As explained in detail below, the 
Board has found that "staged" ratings are appropriate in 
this case.

        Prior to September 14, 2005

During this period the Veteran's PTSD disability picture most 
nearly approximated the criteria for the assigned 30 percent 
rating prior to September 14, 2005.  The PTSD was manifested 
by depressed mood, vigilance, occasional panic attacks, and 
chronic sleep impairment with nightmares.  However, symptoms 
of the PTSD are not show to have caused occupational and 
social impairment with reduced reliability and productivity.  
There is no evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment or abstract thinking, or a difficulty establishing 
and maintaining effective work and social relationships.  
Consequently, the preponderance of the evidence is against a 
rating in excess of 30 percent prior to September 14, 2005.  
.

        From September 14, 2005

The Board finds that as of the September 14, 2005 date of a 
VA examination the evidence reasonably supports the 
assignment of a 50 percent (but no higher) rating for the 
PTSD.  The PTSD disability picture has been characterized by 
symptoms of flattened/constricted affect, panic attacks, 
short-term memory impairment, disturbances of motivation and 
mood, and some difficulty in establishing and maintaining 
effective work and social relationships. 

The evidence reasonably shows that the Veteran has had 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect 
(noted on September 2005 and April 2009 VA examinations); 
panic attacks (anxiety around crowds); impairment of short-
term memory (noted on April 2009 VA examination); 
disturbances of motivation and mood (desire to be isolated, 
depressed mood); and difficulty in establishing and 
maintaining effective work and social relationships (need for 
social/occupational isolation).  Significantly, the April 
2009 VA examiner noted the predominant symptom of the 
Veteran's PTSD was a need for isolation both socially and 
occupationally, reasonably reflecting reduced reliability and 
productivity (i.e. limited advancement potential).  

However, at no time since the September 14, 2005 examination 
has the Veteran's PTSD disability picture approximated the 
criteria for a still higher (70 percent) rating.  
Occupational and social impairment with deficiencies in most 
areas is not shown (as stated by the April 2009 VA examiner); 
there is no evidence of near-continuous panic or depression, 
intermittently illogical, obscure, or irrelevant speech; 
impaired impulse control, spatial disorientation (the Veteran 
is consistently described as oriented to person, time, and 
place); obsessional rituals;  neglect of personal appearance 
and hygiene (he has been clean, neatly groomed, and 
appropriately dressed).  

Although PTSD has caused the Veteran to be somewhat isolated, 
and the evidence shows that he has difficulty establishing 
and maintaining relationships, he has nonetheless been able 
to relate to combat Veterans.  Additionally, he maintains a 
relationship with his wife and his children.  While he works 
in an isolated environment, he does not experience near-
continuous panic or depression affecting the ability to 
function, he has worked full-time for over 20 years 
(independently, appropriately, and effectively) in his 
capacity as an electronics repairman (and at the time of his 
most recent VA examination had missed only one week of work 
in the last 12 months).  He has not experienced suicidal 
ideation.  While he keeps his grounds immaculate and patrols 
the perimeter of his land (contemplated by a 50 percent 
rating) these activities do not rise to the level of 
obsessional rituals that interfere with his routine 
activities.  

In summary, while the evidence shows the Veteran's PTSD 
causes him to have occupational and social impairment with 
reduced reliability and productivity it does not show him to 
have such impairment to the extent that he has deficiencies 
in most areas. 

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating. In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned ratings are, 
therefore, adequate, and referral for consideration of an 
extraschedular rating is not required.

Finally, as the veteran has maintained employment throughout, 
the matter of entitlement to a total rating based on 
individual unemployability is not raised.
ORDER

A rating in excess of 30 percent for PTSD prior to September 
14, 2005 is denied; a staged increased rating (of 50 percent) 
for PTSD is granted, effective September 14, 2005, subject to 
regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


